zhangarag100719image1.jpg [zhangarag100719image1.jpg]


AMENDED AND RESTATED EMPLOYMENT AGREEMENT






To: Ms. Helen, Zhang Wei




Dear Helen:




Position/Term


a)
Your assignment in the capacity of Asia President & Senior Strategic Advisor has
been established and this letter will be effective as of September 1st, 2019.
You will have a reporting relationship to Bruce Hoechner, President and Chief
Executive Officer, during the course of your assignment of September 1st 2019 to
March 31st 2020.



b)
The assignment will be reviewed one month before the expiration. It can be
extended based on the mutual agreement between company and the employee.



Scope and Responsibilities


a)
Lead and drive the development and implementation of Asia Strategy during the
term of the position, with the intent of transitioning the commercial aspect of
the role to Paul Pang after completion of the term;



b)
Support the leadership transition in Asia via mentoring Paul Pang and
continuously coach and develop the Asia leadership team on an as requested
basis;



c)
Assist with any due diligence support for on-going acquisition activity for both
PES and for Rogers in general in coordination with the Sr. VP of Business
Strategy; and



d)
Maintain high level relationships with local authorities in China.



Working Hours and Locations


a)
During September 1st – December 31st, 2019, you are required to maintain your
standard working schedule;



b)
From January 1st – March 31st, you are required to work 20 hours per week which
is subject to business needs; and



c)
You are eligible for work from home and you may also use Rogers’ offices as your
workplace.



zhangarag100719image2.jpg [zhangarag100719image2.jpg]

--------------------------------------------------------------------------------

zhangarag100719image1.jpg [zhangarag100719image1.jpg]




Compensation/Benefits


a)
During September 1st to December 31st, 2019, your compensation and benefits will
remain unchanged.



b)
Effective from January 1st, 2020, your monthly base salary for the Senior
Advisor role is RMB 115,000 per month before tax and subject to any income tax
required by government.



c)
You are not eligible for the Annual Incentive Compensation Plan (AICP) or Long
Term Incentive Compensation (LIT) from January 1st, 2020.



d)
You will continue to be eligible for total RMB 285,000 of your home and gasoline
allowances as well as pension insurance during January 1st to March 31st, 2020.





We look forward to your continued success in this assignment. If during the
assignment you feel you are running into unexpected difficulties not addressed
in this letter, please contact me. The success of your assignment is important
to Rogers, and we want to ensure that the experience is a positive one for you.






Date: October 7, 2019




                


Sincerely,
 
Received and accepted:
 
 
 
 
 
/s/ Bruce Hoechner
 
/s/ Helen Zhang
 
Bruce Hoechner
 
Helen, Zhang Wei
 
President and Chief Executive Officer
 
Asia President & Senior Strategic Advisor
 







Cc:
Ben Buckley
 
Grace Gu





zhangarag100719image2.jpg [zhangarag100719image2.jpg]